Citation Nr: 0200538	
Decision Date: 01/15/02    Archive Date: 01/25/02

DOCKET NO.  01-00 267A	)	DATE
	)
	)
                    
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a shell fragment 
wound (SFW) of the right lower extremity.  



REPRESENTATION

Appellant represented by:	Mississippi Division of 
Veterans Affairs



ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1969 to May 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 RO decision which 
denied service connection for PTSD and determined that new 
and material evidence had not been presented sufficient to 
reopen the claim for service connection for a SFW of the 
right leg.  

As will be set forth below, there appears to be some conflict 
as to the location of the SFW injury in this claim.  The 
right "thigh" (hip to knee) and the right "leg" (knee to 
ankle) appear to have been used interchangeably in rating 
actions and in that appellant's contentions.  In view of the 
grant below, concerning the right thigh, the Board has 
recharacterized the claim as involving the right lower 
extremity.  If in fact, there is a separate claim for a SFW 
of the left "leg" (calf muscles) that should be raised with 
specificity with the RO.  In view of the contentions 
advanced, however, and the action taken, the Board concludes 
it can proceed with the grant below without prejudice to the 
veteran.


FINDINGS OF FACT

1.  The veteran was involved in combat against the enemy.  
Other than an entry into service examination, his service 
medical records have been lost.

2.  Competent medical evidence of a diagnosis of PTSD is not 
of record.  

3.  Entitlement to service connection for SFW to the right 
lower extremity ("leg") was previously denied by an 
unappealed rating action dated in August 1982.  The veteran's 
application to reopen the claim was denied in an August 1995 
rating action.  The veteran was notified of that decision and 
no timely disagreement was received.  Thus, the August 1995 
rating action was the last final decision on any basis.  

4.  Additional evidence submitted since the August 1995 
decision, is new, relevant, and directly relates to the claim 
of service connection for SFW of the right lower extremity.  

5.  He was noted in 1982 to have scarring of the right thigh, 
with a history given of a SFW; x-rays in 1995 showed metallic 
fragments in the right thigh; recent statements from family 
and friends are to the effect that he was known to have had 
wound of the right lower extremity during wartime service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred during active service.  38 U.S.C.A. 
§ 1110 (West 1991 & Supp. 2001); Veterans Claims Assistance 
Act of 2000, Pub. Law, No. 106-475 § 4, 114 Stat. 2096-2099 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et. seq. 
(West Supp. 2001)); 66 Fed. Reg. 45,620-32 (August 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2001).  

2.  New and material evidence has been submitted to reopen 
the claim seeking service connection for a right lower 
extremity SFW.  38 U.S.C.A. § 5108(West 1991); Veterans 
Claims Assistance Act of 2000, Pub. Law, No. 106-475 § 4, 114 
Stat. 2096-2099 (2000) (codified as amended at 38 U.S.C.A. 
§ 5100 et. seq. (West Supp. 2001)); 66 Fed. Reg. 45,620-32 
(August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326); 38 C.F.R. § 3.156(a) (2001).  

3.  With resolution of reasonable doubt in the appellant's 
favor, a SFW of the right thigh was incurred in wartime 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.102 
(2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's period of active duty includes service in 
Vietnam.  His military occupational specialty (MOS) was light 
weapons infantryman and he was awarded the National Defense 
Service Medal, the Vietnam Service Medal and the Combat 
Infantryman Badge.  It is noted that the veteran's service 
medical records are not available.  Several attempts by the 
RO to obtain the veteran's service medical records have 
proven to be fruitless.  There is one entry into service 
physical on file that is negative in pertinent part.

Historically, the veteran originally filed a claim for 
service connection for SFW of the right leg in January 1982.  
In an August 1982 decision, the RO denied the veteran's claim 
for service connection.  The veteran was notified by 
correspondence dated in September 1982 and did not appeal.  
In January 1995, the veteran filed an application to reopen 
the previously denied claim for service connection.  In an 
August 1995 decision, the RO determined that new and material 
evidence had not been presented to reopen the claim for 
service connection for right leg SFW.  The veteran was 
notified and did not appeal.  The veteran filed a claim for 
service connection for PTSD and an application to reopen the 
claim for service connection for right leg SFW in May 2000.  

On VA examination in May 1982, the veteran reported nervous 
problems and excessive alcohol usage.  He related a history 
of a wound to the right leg from a grenade incident during 
service.  The examiner noted a two inch scar on the right 
thigh, anteriomedially.  The veteran was diagnosed with 
antisocial personality disorder and alcohol abuse.  

VA medical records dated January 1995 to March 1995 
essentially show that the veteran was seen with complaints of 
pain and tingling in the right lower extremity.  Several 
records note a history of a shrapnel injury to the right 
lower extremity during service.  A January 1995 VA radiology 
record notes that X-rays of the right hip and thigh revealed 
a small metallic shrapnel fragment.  Nerve conduction studies 
of the right lower extremity conducted in February 1995 were 
negative for electrodiagnositic evidence of radiculopathy or 
neuropathy.  

In May 2000, the veteran submitted lay statements signed by 
his mother, a friend and several other family members.  The 
statements essentially support the veteran's contentions that 
he wounded his lower extremity during service in Vietnam.  

In a May 2000 statement in support of his claim, the veteran 
indicated that his right leg was injured by a "friendly 
fire" grenade during his service in Vietnam in 1970.  He 
indicated that he was treated at a field hospital for his 
injury.  The veteran related that his right leg symptoms have 
increased over the years.  Also in his statements the veteran 
makes reference to metal being found in the lower extremity.

In May 2000, the veteran also submitted a letter which was 
sent to his father and purportedly written during his tour of 
duty in Vietnam.  The letter makes reference to his leg and 
describes the injury as "just a scratch".  

On VA examination in July 2000, the veteran reported that 
during active duty in Vietnam, a fellow soldier fired a 
grenade launcher at a charging water buffalo, which resulted 
in a shrapnel wound to the veteran's right lower extremity.  
The veteran related that during his time in Vietnam, he began 
taking illicit substances and continued to use various drugs 
after his discharge from service.  He stated that he 
currently felt depressed, had decreased energy, variable 
appetite.  He noted a history of excessive use of alcohol.  
He related that he avoided people in general, did some 
cooking and watched television.  On mental status 
examination, it was noted that the veteran's speech was 
normal.  No abnormal movements were demonstrated.  His mood 
was dysphoric and his affect constricted.  He presented an 
air of hopelessness.  The veteran denied any current suicidal 
or homicidal ideation.  No evidence of delusional or 
illogical thought processes were noted.  The veteran denied 
hallucinations.  Insight and judgment were equivocal.  Memory 
for recent and remote events seemed adequate.  The diagnostic 
impressions included dysthymic disorder, marijuana abuse, 
alcohol dependence and polysubstance abuse, in early 
remission.  His Global Assessment of Functioning (GAF) score 
was 50.  It was noted that the veteran was in potentially 
life-threatening combat situations during his tour in Vietnam 
and reported being injured by shrapnel during service, though 
no specific notation of such injury was provided.  The 
examiner indicated that although the veteran's history 
included some symptoms suggestive of PTSD, his demonstrated 
symptoms did not meet the DSM-IV criteria for a PTSD 
diagnosis.  

In an October 2000 account of the veteran, he related that 
during service in Vietnam, he was walking across a rice patty 
when two water buffalo approached.  He stated that another 
service member shot the buffalo with a seventy-nine grenade 
launcher.  He said that he was treated in a field hospital 
located around Da Nang or Chu Lai.  The veteran indicated 
that his entire company was later killed when their 
helicopter went down.  

VA medical records dated from January 2001 to July 2001 
reflect treatment for a depressed mood.  A March 2001 record 
notes that the veteran did not meet the criteria for PTSD.  


II.  Analysis

A.  PTSD

As an initial matter, the Board notes that on November 9, 
2000, the President signed into law H.R. 4864, the "Veterans 
Claims Assistance Act of 2000."  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. § 5100 et. seq. (West Supp. 2001)).  
There have also been final regulations promulgated to 
implement the new law.  See 66 Fed. Reg. 45,620-32 (August 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326).  It appears that all appropriate notice 
has been provided, and it does not appear that additional 
examination is indicated.  There have been statements and 
supplemental statements of the case, rating actions, and 
other communications.  Examinations have been conducted and 
as to the issues herein considered, there is no evidence that 
needs to be obtained.  No change in the outcome would be 
possible with additional development, notice, or examination.  
As such, the Board will proceed to the merits of the case.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2001).  

The Board finds that the record does not contain competent 
evidence of a diagnosis of PTSD at the current time or since 
the veteran's discharge from service.  Upon review of the 
record, the Board concludes that there is no competent 
medical evidence of PTSD during or subsequent to service.  In 
the absence of proof of a current disease or injury, there 
can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  As there is no competent evidence of record 
of a diagnosis of PTSD, the Board concludes that the 
veteran's claim for service connection for such is denied.  
It is noted that a personality disorder was demonstrated.  
Such disorders are not disabilities for which compensation is 
paid.  38 C.F.R. § 3.303.

B.  A SFW of the Right Lower Extremity

Once an RO decision becomes final, absent submission of new 
and material evidence, the claim may not thereafter be 
reopened or readjudicated by VA.  38 U.S.C.A. § 5108 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.156(a) (2001); Suttman v. 
Brown, 5 Vet. App. 127, 135 (1993).  

"New" evidence means more than evidence that has not 
previously been included in the claims folder, and must be 
more than merely cumulative or redundant, in that it presents 
new information.  38 C.F.R. § 3.156; Colvin v. Derwinski, 1 
Vet. App. 171 (1990).  See also Evans v. Brown, 9 Vet. App. 
273, 284 (1996), wherein the United States Court of Appeals 
for Veterans Claims (Court) held that the question of what 
constitutes new and material evidence requires referral only 
to the most recent final disallowance of a claim.  

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
"directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (2000); see Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  Moreover, if it is determined that new and 
material evidence has been submitted, the claim must be 
reopened and considered on the merits.  See Evans, 9 Vet. 
App. at 283 (1996); Manio v. Derwinski, 1 Vet. App. 140 
(1991).  

The Court has further held that, in determining whether 
evidence is new and material, the credibility of the new 
evidence is, preliminarily, to be presumed.  If the 
additional evidence presents a reasonable possibility that 
the claim could be allowed, the claim is accordingly reopened 
and the ultimate credibility or weight that is accorded such 
evidence is ascertained as a question of fact.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

New evidence received since August 1995 includes several lay 
statements from the veteran's friends and family.  These 
statements support the veteran's contentions that his leg was 
injured during active duty.  In addition, the veteran has 
submitted copies of letters purportedly written by him during 
his Vietnam tour which refer to a minor leg injury.  The 
veteran's October 2000 statement regarding his account of his 
claimed right leg injury during service provides additional 
details regarding the circumstances surrounding the incident 
and the treatment the veteran claims to have received 
immediately thereafter.  As noted, he has also reported that 
more recent studies have revealed the presence of metal in 
the lower extremity.

It must be remembered that the threshold requirement of new 
and material evidence is intended to be a very low one.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Moreover, the 
credibility of the new evidence is to be presumed when 
considering whether it is new and material.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  Viewed in this light, the 
Board has concluded that the new evidence received since --is 
so significant that it must be considered on order to fairly 
decide the merits of the claim.  Accordingly, the Board finds 
that the claim seeking service connection for SFW of the 
right leg is reopened for consideration of the claim on the 
merits.  

C.  Service Connection for a SFW of the Right Thigh

As noted above, it appears that the area of the injury has 
not been set forth with any specific clarity.  There is, for 
purposes of adjudication, a difference between the "thigh" 
and "leg" as parts of a "lower extremity."  What does 
appear clear from the evidentiary record and from the 
contentions of the veteran is that there was a single SFW 
injury to the extremity.  That, taken with the history of 
scarring to the right thigh noted in 1982, the metallic 
fragment noted in 1995, and the recent contention concerning 
there still being metal at the site of the SFW form the bases 
for the discussion to follow.

As noted, the veteran's pertinent service medical records are 
not available.  Further, as noted, he is taken to have been 
in combat with the enemy.  Thus the provisions of 38 U.S.C.A. 
§ 1154 are for application.

It was reported by the veteran in 1982, at the time of 
examination, that he had sustained a SFW of the right leg.  
Examination at that time showed a scar of the right thigh 
(that had not been noted on the only service medical 
examination of record).  There was no specific finding 
concerning the right leg.  Service connection was denied on 
the basis that there was no evidence showing the SFW had 
happened in service.

Subsequently, a 1995 right thigh x-ray revealed a metallic 
fragment in the right thigh.  Again, there is no finding with 
reference to the right leg.  More recently, the veteran has 
written that the metallic fragment found is at the site of 
the wound.  He has also recently provided lay statements from 
people who were aware of the injury he had sustained to the 
right lower extremity in service.

These facts, in combination, raise a reasonable doubt.  It is 
noted, with reference to the metallic fragment that there is 
no other indication in the record of a work related injury or 
other reason, but for the service injury for the fragment to 
be present.  It seems consistent in location with the thigh 
scar noted after service, and consistent with the description 
of the relatively minor injury described in the lay 
statements.  These factors taken together lead to the 
conclusion that, with resolution of reasonable doubt in the 
appellant's favor, service connection for the residuals of a 
SFW of the right thigh may be granted.  Accordingly the 
appeal is allowed to this extent.


ORDER

Service connection for PTSD is denied.  

The veteran's claim for service connection for SFW of the 
right leg is reopened, the appeal is allowed to this extent.  

Service connection for the residuals of a SFW of the right 
thigh is granted, the appeal is allowed to this extent.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

 
Error! Not a valid link.


